  Case 8:19-cv-01677-JVS-KES Document 28 Filed 03/30/20 Page 1 of 8 Page ID #:274

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-1677 JVS (KES)                                       Date   March 30, 2020

 Title             Shutao Lin v. The Gabonese Republic


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion for Entry of Default
                        Judgment

     Plaintiff Shutao Lin (“Lin”) moves for entry of default judgment against the
Gabonese Republic (“Gabon”). Mot., Docket No. 24. Gabon has not opposed the
motion.

     For the following reasons, the Court DENIES the motion for entry of default
judgment.

                                                    I. BACKGROUND

       Upon default, the factual allegations in the complaint are taken as true, except for
those regarding damages. See Pope v. United States, 323 U.S. 1, 12 (1944); Geddes v.
United Financial Group, 559 F.2d 557, 560 (9th Cir. 1977). Lin filed his Complaint on
September 3, 2019. Compl., Docket No. 1. The Complaint alleges the following.

      In February 1994, Patrice Nguema (“Nguema”), a Gabonese national and the
exclusive agent of the Office of the Transgabonais Railway (“OCTRA”), contacted Lin, a
scrap metal trader, regarding a contract to remove scrap metal. Id. ¶¶ 12-14. In July of
1994, Lin was invited by Gabon’s Agriculture and Transportation Ministers to visit
Gabon, finalize the contract, and begin the work. Id. ¶ 16. While Lin was in Gabon, he
and Gabonese officials negotiated the contract specifics, namely:

         (a)        a flat fee cost of $20 per metric ton payable to OCTRA;
         (b)        expenses of gathering scrap along the rail route;
         (c)        scrap off-loading at Owendo;
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 8
  Case 8:19-cv-01677-JVS-KES Document 28 Filed 03/30/20 Page 2 of 8 Page ID #:275

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1677 JVS (KES)                              Date   March 30, 2020

 Title          Shutao Lin v. The Gabonese Republic

       (d) sea freight charges from Owendo to buyers;
       (e) vessel loading and insurance;
       (f)    daily overhead costs; and
       (g) banking charges for financial services, letters of credit, and wire transfers.
Id. ¶¶ 19-21.

        Following the negotiations and Lin’s investigations, Lin drafted a contract and sent
it to the Secretary-General of Gabon’s Ministry of Transportation. Id. ¶ 24. On August
23, 1994, Lin and OCTRA signed the contract. Id. ¶ 25.

       After assembling his team and obtaining equipment, Lin returned to Gabon
between November 2-7, 1994 to begin work. Id. ¶¶ 26-27. However, Gabonese officials
seized Lin’s equipment and held them for ransom, initially for $50,000, but lowering it to
$2,000. Id. ¶¶ 29-30. After Lin paid it, Gabon still refused to release his equipment,
demanding additional money be paid. Id. ¶¶ 30-31. Gabonese officials threatened to, and
subsequently did, harass Lin’s employees, attempt to seize passports, hold Lin and his
employees at gunpoint, etc. Id. ¶ 35. On December 2, 1994, after Lin refused to pay
their demands, Gabon terminated the contract. Id. ¶ 36. Lin later found out that Gabon
had actually signed an identical contract with a different company only one week after
signing the contract with Lin. Id. Although Lin had his passport temporarily seized, he
was able to eventually return home. Id. ¶ 40. However, Gabon never returned Lin’s
equipment. Id. ¶ 64.

     Lin alleges the following causes of action: (1) breach of written contract; (2)
promissory estoppel; (3) conversion; and (4) petition for recognition of foreign-country
money judgment pursuant to the Uniform Foreign-Country Money Judgments
Recognition Act and California Code of Civil Procedure §§ 1713-24. Id. ¶¶ 41-77.

       Lin previously and successfully litigated these claims in the District Court of
Amsterdam, receiving a judgment on December 14, 2005. Id. ¶ 74. After Gabon
challenged the ruling, the District Court of Amsterdam reaffirmed on December 8, 2010.
Id. ¶ 76.

                                    II. LEGAL STANDARD

         Before a court can enter a default judgment against a defendant, a plaintiff must
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 2 of 8
  Case 8:19-cv-01677-JVS-KES Document 28 Filed 03/30/20 Page 3 of 8 Page ID #:276

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1677 JVS (KES)                            Date   March 30, 2020

 Title          Shutao Lin v. The Gabonese Republic

satisfy the procedural and substantive requirements for default judgment.

         1.      Procedural Requirements

        For a default judgment, a plaintiff must satisfy the procedural requirements of the
Federal Rules of Civil Procedure. Rule 54(c) states that a default judgment cannot grant
relief that is different from the requested relief in a complaint. Fed. R. Civ. P. 54(c).
Under Rule 55(a), a clerk must enter a default when a defendant has failed to plead,
defend, or appear in any form. Fed. R. Civ. P. 55(a). Lastly, if a defaulting party has
appeared in an action, then a plaintiff needs to serve a motion for default on the
defaulting party. Fed. R. Civ. P. 55(b)(2).

       In addition, a party seeking a default judgment must satisfy the requirements of
Local Rule 55-1. To satisfy Local Rule 55-1, a plaintiff needs to submit a declaration
establishing (1) when the clerk entered a default, (2) who the clerk entered the default
against, (3) whether the defaulting party is an infant or incompetent, (4) whether the
defaulting party is a member of the U.S. military; and (5) whether the plaintiff served a
notice of the motion on the defaulting party, if required by Rule 55(b)(2). L.R. 55-1.

         2.      Substantive Requirements

       The Ninth Circuit has identified seven factors (together, the “Eitel factors”) that a
court considers when determining whether to grant a default judgment: (1) the possibility
of prejudice to the plaintiff; (2) the merits of the plaintiff’s substantive claim; (3) the
sufficiency of the complaint; (4) the sum of money at issue; (5) the possibility of a
dispute regarding material facts; (6) whether the defendant’s default was because of
excusable neglect; and (7) the strong policy favoring decisions on the merits. Eitel v.
McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986).

                                      III. DISCUSSION

A.       Entry of Default Judgment

         1.      Procedural Requirements

         Lin has met the procedural requirements under Fed. R. Civ. P. 55. Gabon has not
CV-90 (06/04)                        CIVIL MINUTES - GENERAL                          Page 3 of 8
  Case 8:19-cv-01677-JVS-KES Document 28 Filed 03/30/20 Page 4 of 8 Page ID #:277

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1677 JVS (KES)                             Date   March 30, 2020

 Title          Shutao Lin v. The Gabonese Republic

responded at all in this action. Therefore, Lin was not required to send his motion for
default to Gabon. Although it appears Gabon responded to an earlier action in the
District Court of Amsterdam, it consisted of a late challenge to that court’s default
judgment ruling, in which the challenge was ultimately denied. Compl. ¶ 76.

      Lin has also satisfied all of the requirements under Local Rule 55-1. Declaration
of Shutao Lin (“Lin Decl.”), Docket No. 24-1, ¶ 31. Specifically, Lin states that default
against Gabon was entered on January 7, 2020, that Gabon is not an infant, incompetent
person, a member of the military, nor exempt under the Service Members Civil Relief
Act, and that notice of the motion was not required to be served. Id.

         Therefore, the Court considers whether the Eitel factors favor a default judgment.

         2.      Substantive Requirements

                 I.    Possibility of Prejudice to Plaintiff

       Lin has been forced to continuously litigate this claim for years. Lin has incurred
costs and fees to prosecute this action. The Court entered default against Gabon on
January 7, 2020, and Gabon has remained unresponsive. Thus, the first Eitel factor
favors default judgment.

                 II.   Substantive Merits and Sufficiency of Complaint

       Taken together, the second and third Eitel factors, related to the merits of a
plaintiff’s claims and the sufficiency of the complaint, address whether the party seeking
default judgment has stated a claim upon which it may recover. See, e.g., Philip Morris
USA, Inc. v. Castworld Prods., Inc., 219 F.R.D. 494, 498–99 (C.D. Cal. 2003) (citing
PepsiCo Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1175 (C.D. Cal. 2002)).

       Lin’s first three claims - breach of a written contract, promissory estoppel, and
conversion - are claims in which Lin can no longer recover. First, Lin failed to include an
English version of the alleged contract between he and the Gabonese Republic.
According to Local Rule 3-2, case initiating documents and “all concurrently filed
documents must be prepared in the English language.” However, if an “English
translation is concurrently provided,” this requirement can be excepted. C.D. Cal. R. 11-
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                       Page 4 of 8
  Case 8:19-cv-01677-JVS-KES Document 28 Filed 03/30/20 Page 5 of 8 Page ID #:278

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1677 JVS (KES)                           Date   March 30, 2020

 Title          Shutao Lin v. The Gabonese Republic

3.10. Because Lin only provided the French version, it is impossible for this Court to
determine the terms of the contract.

       Lin also failed to indicate which law governs. Should Gabonese law be
controlling, Lin did not provide the required notice. Federal Rule of Civil Procedure 44.1
requires that a “party who intends to raise an issue about a foreign country’s law must
give notice by a pleading or other writing.” This notice must be given to the Court and
all other parties. Fed. R. Civ. P. 44.1, Advisory Committee’s note; DP Aviation v.
Smiths Indus. Aero. & Def. Sys., 268 F.3d 829, 846 (9th Cir. 2001) (citing 9 Charles
Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2444 (2d ed. 1995)).
Should California law apply instead, these claims are barred by their individual statutes
of limitations. Cal. Code Civ. Proc. § 337 (breach of written contract and promissory
estoppel based on a written instrument claims are limited to a four year statute of
limitations); Cal. Code Civ. Proc. § 338 (conversion claims have a three year statute of
limitations). Because Lin alleges Gabon’s wrongful conduct occurred in 1994, these
claims would be barred by the applicable statutes of limitations under California law.
Compl. ¶¶ 42-47, 51, 59.

       Lin’s final claim seeks recognition of a foreign country judgment pursuant to the
Uniform Foreign-Country Money Judgments Recognition Act. Id. ¶¶ 65-77; Cal. Code
Civ. Proc. § 1713, et seq. This Act applies to the judgment of a foreign country that both
grants or denies recovery and is final, conclusive, and enforceable. Cal. Code Civ. Proc.
§ 1715. The party seeking recognition has the burden of establishing these elements. Id.
Lin asks this Court to recognize a 2010 judgment by the District Court of Amsterdam.
Compl. ¶ 76. This judgment reaffirmed a 2005 default judgment granting recovery of
money damages to Lin after Gabon challenged the initial default judgment, and was a
final and enforceable judgment. Id. ¶¶ 74-77. While Lin supplied the 2005 judgment
(Lin Decl., Ex. 2), he did not provide the 2010 judgment of the District Court of
Amsterdam that this claim is based on. For that reason, Lin’s complaint as to this cause
of action is also insufficient.

      Accepting all these factors as true, the second and third Eitel factors weigh heavily
against the entering of default.



CV-90 (06/04)                        CIVIL MINUTES - GENERAL                         Page 5 of 8
  Case 8:19-cv-01677-JVS-KES Document 28 Filed 03/30/20 Page 6 of 8 Page ID #:279

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1677 JVS (KES)                              Date    March 30, 2020

 Title          Shutao Lin v. The Gabonese Republic

                 III.   Sum of Money at Issue

       The fourth Eitel factor examines whether a sum of money at stake is proportionate
to the plaintiff’s harm. Landstar Ranger, Inc. v. Parth Enters., Inc., 725 F. Supp. 2d 916,
921 (C.D. Cal. 2010). Lin seeks a base relief of $25,433,122 plus interest. See Compl. at
15; Mot. at 10, 14.

       The $25,433,122 amount is reasonable given this was the amount Gabon was
ordered to pay Lin by the District Court of Amsterdam in the judgment Lin now asks this
Court to recognize. See Lin Decl., Ex. 2. This amount is also reasonable because it is
directly proportional to the harm Lin suffered as shown by the expert report conducted by
William George Prast. Lin Decl., Ex. 3, ¶¶ 7.0-7.6; Mot. at 12. Lin could have also
requested the costs of proceedings in the Amsterdam tribunal, but does not do so here.
Id.

     Because Lin has provided the expert report that was the basis of the Amsterdam
judgment, the fourth Eitel factor weighs in favor of entering default.

                 IV.    Possibility of a Dispute Regarding Material Facts

       Lin contends that there is little possibility of dispute regarding these claims
because he has supported his claims with evidence and that Gabon has not disputed these
claims except for an attempt to frustrate Lin’s efforts to collect his judgment. Mot. at 10.
The Court agrees. In addition, since Gabon has had plenty of opportunity to dispute these
claims over the years in other jurisdictions and has largely failed to do so, as it has so far
in this action, it is unlikely to dispute these claims now. Gabon’s only challenge in the
District of Amsterdam came five years after the initial judgment and was denied. See
Compl. ¶ 76.

         This factor also favors entry of default against Gabon.

                 V.     Excusable Neglect

      “Due process requires that all interested parties be given notice reasonably
calculated to apprise them of the pendency of the action and be afforded opportunity to
present their objections before a final judgment is rendered.” Phillip Morris, 219 F.R.D.
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                          Page 6 of 8
  Case 8:19-cv-01677-JVS-KES Document 28 Filed 03/30/20 Page 7 of 8 Page ID #:280

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1677 JVS (KES)                          Date   March 30, 2020

 Title          Shutao Lin v. The Gabonese Republic

at 500-01 (citing Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314
(1950)). Excusable neglect is unlikely when a defendant is properly served and,
therefore, aware of a plaintiff’s pending action in court. Wecosign, Inc., v. IFG
Holdings, Inc., 845 F. Supp. 2d 1072, 1082 (C.D. Cal. 2012).

       Here, Lin properly served the Gabonese Republic. Lin followed the procedures for
mailing under 28 U.S.C. § 1608(a)(3) by arranging for delivery of his Complaint and a
translation to the Gabonese Ministry of Foreign Affairs. Mot. at 5; Docket Nos. 15, 17,
20. Gabon also has a history of refusing to respond, as shown by its refusal to respond in
Lin’s action in the District Court of Amsterdam. See Lin. Decl., Ex. 2. Given Gabon has
not responded since the Complaint was filed on September 3, 2019, the default likely did
not result from excusable neglect. Thus, this factor also weighs in favor of entry of
default.

                 VI.   Policy Favoring Decision on the Merits

      “Cases should be decided upon their merits wherever possible.” Eitel, 782 F.2d at
1472. However, failure to appear makes it impractical for the Court to make a decision
on the merits. Penpower Tech. Ltd. v. S.P.C. Tech., 627 F.2d 1083, 1093 (N.D. Cal.
2008). Here, Gabon has failed to respond. Thus, this factor does not preclude default
judgment.

      While Lin met the procedural requirements for entry of default judgment, after
considering the Eitel factors, the Court finds that Lin has not adequately alleged claims
on which he can recover. As a result, the Court DENIES the Motion for Entry of Default
Judgment against Gabon without prejudice.

                                      IV. CONCLUSION

     For the foregoing reasons, the Court DENIES the Motion for Entry of Default
Judgment without prejudice.

                 IT IS SO ORDERED.



CV-90 (06/04)                         CIVIL MINUTES - GENERAL                       Page 7 of 8
  Case 8:19-cv-01677-JVS-KES Document 28 Filed 03/30/20 Page 8 of 8 Page ID #:281

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1677 JVS (KES)                                      Date     March 30, 2020

 Title          Shutao Lin v. The Gabonese Republic




                                                                                             :        0

                                                     Initials of Preparer      lmb




CV-90 (06/04)                        CIVIL MINUTES - GENERAL                                     Page 8 of 8
